..I
   .



              ..~
                                .   :
                                                                           *
        .a-

                      OFFICE   OF THE ATTORNEY             GENERAL   OF TEXAS         _.
                                                  AUSTIN

                                                           .,
Zl&=z
                                            ..:
                no&  0.r. ‘tillde,      County
                                             &ditoZ?
                mlcccs Cowty
                Corpus
                     Ghriati; Texas,                                                       .
                pear sir1
                                        .




                                record      ca ths
                               ‘_..1                            ‘
                                                                ...
 @xi.P.S.’
         Viilde,p&o i                     .   . . :. “‘.-’ ‘-.- ..
      .
           ‘-                                                     .-
       Cburt that Ean De Cordova be &t%~~oyed      for                .
     ..a period of -12 months Sroz i)oce=?5cr15th.
      1930, as Tax Ferret c&a shlar”l or ~300.00
   .. per math,   trnderthe suporvlsion         OS the Co?-
    .. ty Tti Assea8or-Goileotor.~                        : ‘_ :   ..
                                                                    ,*:
                                                     ._.;.,..~
                                                             Y” $~-i’.
                                                                    ‘i;
                                                                     .
                                                               ._
           - WpOn. s&&ion by ComIas.iooar dslsger,
          seooadod bg Co:rAssioxler +‘snlz~,it was voted                  .s
 .. ‘:~i.,by-the Court that LX. ,‘stoa.be ozqloyed.as
       ~:..
          Wcx ‘Ferret* to represent the Coznis.sioners’
         Court and assist it In the tsx as~essoss de-
         pnrtxent, to keep up and mintain the Stoner              .‘.‘. .~
:...-- .Valuation Systen; said 9.X. Estoo to.be ox-
   . ; ployed at a salary of $250.00 per oonth and.
         .tbat said salary be paid out OS the Ccmmxl
      .:_
     *.
      L Fund OS the County, under supervision o$ the
        .’county Tax *saeseor-Coll.ootor.”                                  ;:..
                   .:    _.   ..
         .‘.By. the provisions OS the above’ @wted Minutes
 of tho Co~sIlseloaers~   Court; the pai%i’tfCs
                                              mmtiosad       .
 therein, are eqloyed ,as Tax Z’arrats.                   ‘.
             . ., .
   .-_ :
            Artioleo 7264a’and 7335a,. Vernon*s Cd.+. mno-.
 tat& Statutes.-. rasd as Sollmm:                    ‘.
                                                 ._ :      _ ._   -    ..      :

      @Art. 7EbCa.. Adjustnant
                             -- OS delincu;.nt tcrxes
      and
      -   collection
          -.          thereof,
                  .                                     :
          Ea. 1. Iit is deroby declared the Polici
      of the State to.cd:ust dollrquent taxes, cor-
      rect errors, to elkinete   conflicts ir.- surveys
      of land, and to collect thb delinquent, ocou-
      pation, Sranchise and Ad Valoraa   Tzxos,’ in
      order to oieor this Stuto of such taxes,     exyors
      ana cor.Slicts at the earliest dnto gosslble,
      and to provide a q&m--for.    asoasors;   in order
      to ollnlnute the uuz~rous errors thct new a,?-
      ~30~ on the tax rolls osch riiclui+:12rem.”

       Gt.   73’35%   Dell scmxt
                      ---          tizx contracts
                                             .
           SOC.~ 1.  30 ocatrsct   ~::a11 tc pn,Ce or en-
       tered icto by the Co:~~lssioners* Court in con-
       nection wltt the collection 0S dolln~~eut tams
       vxhere the coqensation    under such coctrsot 1s
             :
                                                                              - w:
                                           .




                  ciore'than fifteen pia! omit @'the a;lo&t ocl-
                  18Oted.   Said oontreot mst be agprovod by
                '.both the Co~#,roller end the Attorney Gkeral.
                .of the Stete of Terzs, bath de to substwo
                  end fern. Provided hovfev& tlx County or
     ..           piStdCt   .kttGZl87 &.a11 IlOt ree,J$V8 Oll7 OOCi?.
                 -pamatior. ~:or any services ho my render la
                  commotion   Viith fhe'perfcrsefice of the oon-
                -traot or the tnxee oolloctsd the~knder."
                                  ..
                     The cake of XYATTYO. L?oCILL, County ‘SW&Z,            ..~.
           et al, 114 S.Z. (Sd) 860 holds thut the statutes Govern-
           ing costmets emdo "in conmotion       with the colleotion
           of delinquent taxes", tbo words edelincjueat taxes? ere
           not used in ths‘todhnical oonae, but ttc stntuto'ncni-                        ..
           isst   lctent to check existing evil resultinS .fro3the
            ez$loyzent of tax:forrcts, and not only to fpeolfy fzaxi-~
           mm cor;ipinsztion but to require wprovzl oi such contracts
           by both the Coziptroller of Public Accounts end the At-
           tcrney General of tho State oi Texcb end that a oont&mt                 .~
           timreby the county agreed to pny tax ferrets for polntlng
           ptmmnaltg Vhich the.ocmsrs havo~failed to as6888 for th8
           currept   yem or prior  yecrs, at a rate of tiftoon per
            c8nt of the state and county thrcs     collected on property
           thus pcinted out, Or If the State Cozptrollar 0P Attor-
           nay General should refuse to alloYI paysent, for twXty-
           five per cent of the county taxes only, such a coztrect
          ~V&s in oor?nsctior.wfth the colloctlon of dollnr,uent
            taxes sod cltkin  the statute roqu.irlrg.  suoh oontl'ncts to
           be a;groVed by both the Cozptrollcr and~the Attomcy
           General, an8 VXJS  void rithout ~uch,g~~roval.

                     This ocso furthsr bold3 l&t the Comissioners~
          Court my vaU.dly ezq~loy wski.lled experts" to velua for
          taxstloz3 purposes progorty in special lnstewos~> Where
          technical epsi~33it is required.
                                         .
                      .-InGpieion 30. O-1512, wr:rritt+nby iion.~Sll~y
          Coldbaq,     JkiJist&nt Attorney Cmcral, 'dir&ted to Eo3.
          J!W?d Xorris, County Audltcr of Polk County, this depcrt-
          avant held th2t the co'mty Coz.~irsl.orora~ Collrt hcd nuthor-
           lty tG oziplqy txi en~;iccora to reiwese$    the Co.~aissionersl         '
          COIL"~ In errlvitig Bt ver:tius,oll vsluc?tions in Folk
           CountJ.    And thct EUCh coIitri;Ct.Vi:;aS
                                                  not e.EnlGSOuS to 8' '
           cor?trect,,fortits collection OLC doli3r~uant taxos. :, ,                    y..
                   .. ..
                                                     .!




                                                                    :

                                      .         .;

..                                                                      .    ‘_
                                                                :
                                 ‘.       *..
                                                                                                                       CIci
                                                                                                                              -

              .-                                     .:                     ..
                                     ..                        ’
                        -
                   ::
                                                                                              :


..mn.c*J*    ..                                            _ :. y:
                                                                            .

          -Yildo, p~S8                         4                                           ~.'..              :~
       I
                                                             .;'=
            The oese XkXUAXT, ' -L
                                & AL vs. EA:121s COIXTY, I%
  &   117 S.YT.-(2d) 494, holds that a oostzact \;hereby Ed
  oorunty ezz?loyod ahilled cxzerts to discover end &law
  on rolls for teration ?rcgarty whioh hss theretofore

                                                                                       Within
. escaped taxation ms a co::tWaot "in cooncotion with the
  00118CtiOn            of
                 delinquent                               taX8J”Ed                         the ststute
 .requlrlng ouch contracts to be ai;provod by the Co@trol-
  for of z'ublio Accounts aed Attornojr General of tho Strte
  of Texes nod was void klthout such ar?proval. .Thi.a cn3c
  further holds that the portioipation~~f.the Coz@troller              .'~
  was'8n indisponsoblo reqtiiremnt for the validity of a
  oontreot vkorcby sklilcd 8xperts'aSrsed to search for,’
  survey, idontify the oznern of, ard.mke      at.a>praisal
 ~oi all the taxable personnlty    ifi a bxnty  akoviia  the
  vaiuo or such pmperty    es of Sanuary 1, 1958, cod to coc1-
  ploto 6 lmd acd building valuations survey for the en-
  tire ooxunty and file the cozqlete. rocort of suet; iond
  and buildings end tt.elr values for the use of the Boevd
  of Equalization er,d tho Tex f,ssessor and Collaotor.
                                         .                         ,..
            In view of'tha foregoing huttorities you em           : ~ .. ,.
  respectfully advised that it Is the opinion of this de-
  partment that aostmcts M-mrebg tex ferrets aro exployod
  EU& contraots zmst be in writing and approved by the
  Ccaptrpllcr of ?ublio ,?ccounts and the httcimoy Ggnorol.-
  of the Stste of Texas nod without such a;.provel, jucb.
  coatrecto are void.




                                                                                “Youpi   very’ truly
           : ‘.:.a..                                                                   ..
             .:.:.:                       : ‘,:~ ._
                                                                        A?‘TQzJ~EYGz;szhL              &? ,&?,S

                            : .           (~       ~..             .‘. .;

                                                                                 . .       'Arttoll%liims.
 hY!:ob                                                                                          ; ,Asslstant                         :
     ..                       ,...
                                                                                              ,.                   .
                                                                                               . . ..,                            :




          .                                               .~         ,: